Citation Nr: 0323433	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1972 to 
November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied service 
connection for PTSD.  In March 1998, the Board remanded this 
case to the RO for additional development, including to 
attempt to obtain service personnel records and for a VA 
examination.  That development has been completed to the 
extent possible, and the case has been returned to the Board 
for appellate determination.  The veteran's claims folder is 
currently under the jurisdiction of the Nashville, Tennessee 
RO.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful events of enemy fire 
on the veteran's unit, handling the wounded, and witnessing 
and handling dead bodies, during the October 1983 invasion of 
Grenada, and medical evidence of a nexus between diagnosed 
PTSD and these stressful events in service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the complete grant of benefits sought on appeal 
on the issue of entitlement to service connection for PTSD, 
no further evidence is necessary to substantiate the 
veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the claim for VA compensation 
benefits (service connection for PTSD).  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  Also, further notice to the 
veteran concerning the evidence necessary to substantiate his 
service connection for PTSD claim or regarding 
responsibilities in obtaining evidence would serve no useful 
purpose.

The veteran filed his claim for service connection for PTSD 
in August 1995.  He contends that he currently suffers from 
PTSD as a result of various in-service stressors during his 
service in Grenada in October 1983.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran's 
claim for service connection for PTSD was filed in August 
1995, the requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
Board finds that the new regulation is potentially more 
beneficial in this veteran's case because it only requires 
medical evidence of a current diagnosis of PTSD in accordance 
with DSM-IV, but no longer requires a "clear" diagnosis of 
PTSD.  In light of the Board's grant of the appeal for 
service connection for PTSD, the Board finds that the veteran 
has not been prejudiced by the Board's current decision on 
the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat; he reported 
that his unit was fired upon by the enemy, but asserts that 
they had no ammunition to defend themselves.  There is no 
objective evidence that the veteran "engaged in combat with 
the enemy."  VAOPGCPREC 12-99.  The veteran's DD Form 214 
does not indicate references to combat, but reflects that he 
earned the Army Service Ribbon, Overseas Service Ribbon, M16 
Expert Badge, and Hand Grenade Expert Badge.  Service 
personnel records reflect that the veteran's military 
occupational specialty was a patient administration 
specialist.  His reported stressful events in service 
involved observation of firefights and wounded soldiers and 
dead bodies.  His unit, 5th Mobile Army Surgical Hospital 
(MASH), participated during Operation Urgent Fury.  The 
veteran's reported testimony reflects only that his unit 
participated in the invasion of Grenada, but does not 
establish that he personally took part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99.  Based on this 
evidence, the Board finds that there is no supporting 
evidence that the veteran engaged in combat with the enemy.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  After a review of the 
evidence, however, the Board finds that the evidence of 
record is sufficient to raise a reasonable doubt as to 
occurrence of the stressors of enemy fire on the veteran's 
unit, handling the wounded, and witnessing and handling dead 
bodies.  

With regard to the stressor of enemy fire on the veteran's 
unit, the Board is cognizant of the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the United States 
Court of Appeals for Veterans Claims pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The evidence in this case includes a 
June 1996 report from the U.S. Army and Joint Services 
Environmental Support Group (now the United States Armed 
Services Center for Research of Unit Records (USASCRUR)), 
with supporting operational reports that demonstrate that the 
5th MASH unit was involved in the invasion of Grenada from 
October 25 to November 2, 1983.  A lay statement from a 
retired staff sergeant also reflects that the veteran was a 
member of the 5th MASH unit during Operation Urgent Fury in 
October 1983 in Grenada.  

With regard to the reported stressful events of handling the 
wounded and witnessing and handling dead bodies, the veteran 
was attached to the 5th MASH unit.  There is a likelihood 
that, as a member of this medical unit, the veteran was 
exposed to wounded service members, and may have witnessed 
and handled dead bodies.  

Based on this evidence, the Board finds that the evidence is 
sufficient to raise a reasonable doubt as to whether the 
stressors of enemy fire on the veteran's unit, handling the 
wounded, and witnessing and handling dead bodies occurred 
during the veteran's active duty service during Operation 
Urgent Fury in Grenada in 1983.  Resolving reasonable doubt 
on this question in the veteran's favor, the Board finds that 
these reported stressors occurred; therefore, these stressful 
events are considered verified by the evidence of record.  
38 C.F.R. § 3.102.

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and the stressful events of enemy fire 
on the veteran's unit, handling the wounded, and witnessing 
and handling dead bodies during service.  38 C.F.R. 
§ 3.304(f).  There are multiple psychiatric examination 
reports of record that diagnose PTSD, along with other 
psychiatric diagnoses, based on reporting of one or more of 
the verified stressful events in service.  Most recently, a 
May 2003 


VA examination report reflects a thorough review of the 
evidence of record, identification of specific symptomatology 
that meets the DSM-IV criteria for PTSD, a diagnosis of PTSD, 
and medical opinions relating the currently diagnosed PTSD to 
verified stressful events during the invasion of Grenada in 
1983 during the veteran's service.  For these reasons, and 
with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that the veteran's diagnosed PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a).  


ORDER

Service connection for PTSD is granted. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

